UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-7689


PHILLIP MARK SHAFER,

                Plaintiff - Appellant,

          v.

CHRISTINE ELLIS, Individually    &   Officially;   DANA    MAYLON,
Ethics Commissioner,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:08-cv-00482-PJM)


Submitted:   May 21, 2010                   Decided:      June 4, 2010


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip Mark Shafer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Phillip Mark Shafer appeals the district court’s order

dismissing       without    prejudice    his    42   U.S.C.      § 1983    (2006)

complaint.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Shafer v. Ellis, No. 8:08-cv-00482-PJM (D. Md.

Feb. 29, 2008).            We dispense with oral argument because the

facts    and    legal   contentions     are   adequately   presented       in   the

materials      before    the   court   and    argument   would    not     aid   the

decisional process.

                                                                          AFFIRMED




                                         2